Citation Nr: 1740517	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-26 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a bilateral hearing loss disorder.  

2.  Whether new and material evidence has been received to reopen service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen service connection for headaches.  

4.  Entitlement to service connection for a bilateral hearing loss disorder.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for a bilateral ear disorder, to include Meniere's disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1960 to October 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In May 2017, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

In the initial November 2010 rating decision on appeal, the Veteran was denied service connection for an unspecified bilateral ear disorder characterized by painful ears.  He later clarified this claim to include Meniere's disease, a disorder for which service connection was denied in a February 2015 rating decision.  As service connection for the symptoms of Meniere's disease was part and parcel of the prior claim, that disorder is incorporated into the pending appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any related disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Additionally, the Board determines that while service connection for an unspecified bilateral ear disorder was previously and finally denied by the RO in a December 2007 rating decision, the Veteran's current bilateral ear disorder claim, to include Meniere's disease, represents a new claim, as the diagnosis of Meniere's disease was not previously considered.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, this claim may be considered on the merits, without new and material evidence consideration pursuant to 38 U.S.C.A. § 5108.  

The issues of service connection for headaches, bilateral hearing loss, tinnitus, and Meniere's disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO denied service connection for hearing loss, tinnitus, and headaches.  The Veteran did not perfect a timely appeal of this decision.  

2.  Records received since the December 2007 rating decision contain evidence not previously considered that has a tendency to establish a current diagnosis of hearing loss resulting from service.  

3.  Records received since the December 2007 rating decision contain evidence not previously considered that has a tendency to establish a current diagnosis of tinnitus resulting from service.  

4.  Records received since the December 2007 rating decision contain evidence not previously considered that has a tendency to establish a current diagnosis of headaches related to Meniere's disease.  


CONCLUSIONS OF LAW

1.  The December 2007 rating decision denying service connection claims for hearing loss, tinnitus, and headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  Evidence received since the December 2007 rating decision is new and material and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  Evidence received since the December 2007 rating decision is new and material and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

4.  Evidence received since the December 2007 rating decision is new and material and the claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims addressed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Given the favorable decisions by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  


New and material evidence

The Veteran seeks to reopen service connection claims for bilateral hearing loss, tinnitus, and headaches.  These claim were previously and finally denied in a December 2007 rating decision, and the Veteran contends he has submitted new and material evidence since that time.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

a. Bilateral hearing loss and tinnitus

Historically, the RO denied service connection for hearing loss and tinnitus in a December 2007 rating decision.  The RO denied these claims as it found neither tinnitus, hearing loss nor a hearing-related disorder was shown in service; also, the Veteran was not afforded a VA audiological examination and the RO otherwise found no evidence of a current diagnosis of hearing loss or tinnitus.  The Veteran did not file a timely notice of disagreement regarding this determination; thus, this rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the prior final denial of the claim in December 2007, recent evidentiary submissions have included VA and private treatment records and the Veteran's own hearing testimony.  Among these records are May 2010 private treatment records which contain current diagnoses of bilateral hearing loss and tinnitus.  In these records, a private physician, M.L.B., M.D., opined that the Veteran's current hearing loss and tinnitus could be related to service.  

Having reviewed the evidentiary submissions since December 2007, the Board finds that new and material evidence to reopen service connection for hearing loss and tinnitus has been received.  Specifically, the May 2010 private treatment records confirm current diagnoses of bilateral hearing loss and tinnitus, and suggest a possible nexus with service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence establishes current diagnoses of hearing loss and tinnitus and a possible nexus with service, the lack of evidence of which was the basis of the prior final denials of service connection.  Therefore, these claims are reopened.  

b. Headaches

Historically, the RO denied service connection for headaches in a December 2007 rating decision.  The RO denied his claim as it found a headache disorder was not shown in service, and a current headache disability was not related to service.  The Veteran did not file a timely notice of disagreement regarding this determination; thus, this rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the prior final denial of the claim in December 2007, recent evidentiary submissions have included VA and private treatment records and the Veteran's own hearing testimony.  Among these records are June 2013 private treatment records which confirm a current diagnosis of Meniere's disease.  Furthermore, at his May 2017 hearing, the Veteran stated that he experiences headaches as part of his episodes of Meniere's disease.  

Having reviewed the evidentiary submissions since December 2007, the Board finds that new and material evidence to reopen service connection for headaches has been received.  Specifically, the June 2013 private treatment records and May 2017 hearing testimony confirm a current diagnosis of Meniere's disease, as well as a possible nexus between the Meniere's disease, for which the Veteran has a pending service connection claim, and headaches, as a symptom or secondary disability related to the claimed Meniere's disease.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence establishes a current diagnosis of a Meniere's disease and a possible nexus with a headache disorder, the lack of evidence of which was one basis of the prior final denial of service connection.  Therefore, this claim is reopened.  


ORDER

New and material evidence having been received, the service connection claim for bilateral hearing loss is reopened.  

New and material evidence having been received, the service connection claim for tinnitus is reopened.  

New and material evidence having been received, the service connection claim for headaches is reopened.  


REMAND

Service connection for hearing loss, tinnitus, headaches,
and Meniere's disease

The Veteran seeks service connection for a bilateral hearing loss disorder, tinnitus, headaches, and Meniere's disease.  He has reported receiving VA treatment for the claimed disabilities.  While the RO has requested VA treatment records, the most recent such request was made in August 2014, over three years ago.  In subsequent 2014 and 2015 statements, as well as his 2017 hearing testimony, the Veteran has reported more recent treatment for his hearing loss, tinnitus, headaches, and Meniere's disease.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  As such, remand is required to obtain this evidence.  

Next, the Veteran was afforded a VA medical examination and opinion statement in October 2010 regarding the service connection claims for hearing loss and tinnitus.  The VA examiner, after reviewing the claims file and examining the Veteran, concluded that it was less likely as not that the current hearing loss and tinnitus were related to noise exposure incurred in military service.  No opinion was provided regarding Meniere's disease or any other bilateral ear disorder.  

In support of his claim, the Veteran has submitted private medical treatment records and opinions suggesting a nexus between service and the claimed hearing loss, tinnitus, and Meniere's disease.  As these private opinions were received subsequent to the VA medical opinion, a new opinion which takes into account all evidence of record, including the private medical records and opinions, is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the Temple VA outpatient clinic, as well as any other VA facility at which the Veteran has received relevant treatment.  If no such records are available, that fact should be noted for the record.  

2.  Schedule the Veteran for an audiological examination in order to determine the current presence and etiology of any hearing loss disorder, tinnitus, and/or Meniere's disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The claims file must be made available to and reviewed by the examiner in rendering the opinion.  

The VA examiner is asked to state whether the Veteran has current diagnoses of hearing loss of either ear, as defined by VA at 38 C.F.R. § 3.385, and/or tinnitus.  For any disability diagnosed, the examiner must render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss and/or tinnitus had their onset in service or are otherwise related to his active service from August 1960 to October 1961.  

Regarding the Veteran's right ear hearing loss, which was noted at service entrance, the examiner is asked to state whether it is at least as likely as not this disability underwent a permanent increase in severity during service, beyond the natural progress of the disorder.  

The examiner is also asked to state whether it is at least as likely as not any current Meniere's disease had its onset in service, or is otherwise related to any incident in service, to include blow to the head as reported by the Veteran.  The examiner is reminded that the Veteran is competent to report such observable events.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If, however, the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


